Citation Nr: 0731524	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-18 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a deviated nasal septum. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision rendered by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted a claim of 
entitlement to service connection for a deviated nasal 
septum; and assigned a noncompensable (0 percent) disability 
rating, effective from May 27, 2004, the date the claim was 
received.  In a subsequent rating action in March 2005, the 
RO increased the disability evaluation to 10 percent, 
effective from May 27, 2004.

The Board observes that in May 2005, the veteran submitted a 
Notice of Disagreement (NOD) with the effective date assigned 
for his deviated septum.  The RO issued a Statement of the 
Case (SOC) in March 2006.  Afterwards in a March 2006 written 
statement, the veteran indicated that he wished to withdraw 
his appeal.  Although the veteran's representative has 
included the issue of an earlier effective date for the 
service-connected deviated septum, in his May 2007 Appellant 
Brief; the Board notes that neither a substantive appeal nor 
a VA Form 9 has been received for this particular issue.  
Therefore, this issue will not be adjudicated.


FINDING OF FACT

The veteran is currently in receipt of the maximum schedular 
rating of 10 percent for a traumatic deviation of the nasal 
septum. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for a deviated nasal septum have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.14, 4.97, Diagnostic 
Codes 6599-6502 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2004 and May 2006.  Those letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

Thereafter, the veteran was afforded a VA medical 
examination, and medical information was received from his 
private physician.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of the VCAA-
related letters generally complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b).  No further 
action is necessary for compliance with the VCAA.  
Accordingly, there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with the 
claim would not cause any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Factual Background & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

650
2
Septum, nasal, deviation of:
Ratin
g

Traumatic only,
10

With 50-percent obstruction of the nasal passage 
on both sides or complete obstruction on one side

38 C.F.R. § 4. 97, Diagnostic Code 6502 (2007)

650
4
Nose, loss of part of, or scars:
Rating

Exposing both nasal passages
30

Loss of part of one ala, or other 
obvious disfigurement
10
Note: Or evaluate as DC 7800, scars, disfiguring, head, face, 
or neck
38 C.F.R. § 4. 97, Diagnostic Code 6504 (2007)

The veteran contends he is entitled to an initial disability 
rating in excess of 10 percent for a deviated nasal septum.  
The Board has considered his contentions, but finds however, 
that the preponderance of the evidence is against the claim.  

In May 2004, the RO received the veteran's claim for service 
connection for a deviated nasal septum, claimed as a result 
of facial trauma in service.  Based on service medical 
records noting that the veteran suffered a right orbit 
blowout fracture and right maxilla fracture in 1973, after he 
was kicked in the face by a fellow service member, the 
veteran was awarded service connection and initially assigned 
a noncompensable disability evaluation, pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6502.  He expressed disagreement with 
the rating assigned.  In a rating action dated in September 
2004, the RO increased the evaluation to 10 percent, 
effective the date the claim was received.

The veteran underwent a VA examination in September 2004.  
The examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination.  The 
veteran reported right nasal obstruction which began in the 
1970s.  He reported facial trauma in May 1973 when he was 
kicked in the face and head.  At that time he sustained a 
right orbital blowout fracture with facial bone fractures, 
which were treated.  Since then, the veteran complained of 
right nasal obstruction, which was usually partial but at 
times complete.  It occurs all year round without seasonal 
variation.  The veteran did not have a history of 
environmental allergies.  He reported normal sense of smell.  
There was no epistaxis.  There is no other history of nose 
trauma other than the one in 1973.  There is no history of 
nose operations.  

Upon physical examination, the external nose was adequately 
straight.  There was significant right septal deviation.  The 
inferior turbids were enlarged bilaterally, left more than 
right.  The right nasal passage was narrowed by approximately 
90 percent.  The left nasal passage was narrowed by 
approximately 25 percent.  There was left inferior septal 
spur.  No nasal polyps or discharge was seen.  There also was 
no nasopharyngeal fullness or mass, or oral cavity, or throat 
lesions.  The examiner related the current septal deviation 
to the 1973 nasal trauma.  He further noted that the 
veteran's nasal blockage was primarily right-sided, and 
corresponded to the side of the septal deviation.  

Upon these findings, the RO awarded service connection and 
assigned a noncompensable (0 percent) disability evaluation.  
However, in a written statement received in November 2004, 
the veteran's private physican indicated that his deviated 
nasal septum had since resulted in a complete obstruction of 
his right nasal passage.  Thus, the RO increased the 
veteran's disability evaluation to 10 percent.

Based upon a review of the cumulative evidence, the Board 
finds that an initial disability rating in excess of 10 
percent for the veteran's service-connected deviated septum 
is not warranted.  In this regard, the veteran has already 
been assigned the maximum 10 percent rating for a service-
connected deviated septum.  A 30 percent rating could only be 
achieved with evidence of loss of part of the nose exposing 
both nasal passages, under Diagnostic Code 6504.  The veteran 
has no such disability.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski¸ 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation for the disability at issue.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  The veteran 
does not have a loss of any part of his nose, causing an 
exposure of both nasal passages; therefore 38 C.F.R. § 4.97, 
Diagnostic Code 6504 (providing a 30 percent rating) is not 
for application.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the veteran's earning capacity due to the disability at 
issue.  The veteran has not required frequent hospitalization 
for his deviated septum, and while the veteran is currently 
disabled and unemployed, it is not due to his deviated nasal 
septum.  (See Social Security Administrative decision dated 
in July 1993).  The manifestations of this disability are not 
in excess of those contemplated by the schedular criteria.  
The records reflect that the appellant has not been 
hospitalized for treatment of his deviated nasal septum 
disability since service.  Therefore, referral of this case 
for extra-schedular consideration is not in order.  See Floyd 
v. Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996). 


ORDER

An initial disability rating in excess of 10 percent for a 
deviated septum is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


